UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2100


In re:   DOUGLAS C. CHARNOCK, JR.,

                        Petitioner.



                 On Petition for Writ of Mandamus.
                    (No. 2:14-CV-00229-RAJ-LRL)


Submitted:   December 16, 2014               Decided:   December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Douglas C. Charnock, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas        C.    Charnock,          Jr.,    petitions          for    a     writ      of

mandamus seeking an order to stay the entry of judgment in his

pending divorce proceeding in state court.                                   We conclude that

Charnock is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary          circumstances.                 Kerr    v.    United          States

Dist.     Court,       426 U.S. 394,    402        (1976);        United      States          v.

Moussaoui,       333 F.3d 509,    516-17        (4th       Cir.    2003).           Further,

mandamus      relief     is       available       only       when    the    petitioner            has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              This      court       does     not       have         jurisdiction            to    grant

mandamus      relief      against         state       officials,       Gurley          v.    Superior

Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969),

and    does    not     have       jurisdiction         to     review       final       state       court

orders.       Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983).

              The relief sought by Charnock is not available by way

of mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                              We

also deny Charnock’s motions to intervene and expedite as moot.

We    dispense     with      oral     argument         because        the    facts          and   legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3